Citation Nr: 1520631	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  05-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hypercoagulation disorder with manifestations to include blood clots.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and opiate dependence, to include as secondary to his service-connected disabilities.  

3.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to June 1992.  The Veteran died in September 2013 and the appellant is his surviving spouse.  The Veteran's surviving spouse has been subsequently recognized as the substituted appellant in this case. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2004, April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2005 and August 2010, the Veteran presented testimony at personal hearings conducted at the Milwaukee RO before Decision Review Officers (DROs). Transcripts of these hearings have been associated with the Veteran's claims folder.  In correspondence received in September 2012, the Veteran withdrew an outstanding request for a hearing, and the appellant has not requested a Board hearing.  As such, no outstanding hearing requests remain.  

The claim for entitlement to service connection for a hypercoagulation disorder was previously before the Board in January 2008 when it was remanded for further development.  The claim was then denied by the Board in an October 2008 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In July 2010, the Court issued a memorandum decision vacating and remanding the portion of the Board's October 2008 decision that denied service connection for a hypercoagulation disorder.  The appeal was returned to the Board. 

In a December 2011, the Board denied the above claims.  The Veteran appealed the denial to the Court.  In December 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In October 2013, the Board remanded the Veteran's claims for additional development.  

In February 2014, the RO determined that the Veteran's surviving spouse was the appropriate substitute claimant to continue the Veteran's claims that were pending at the time of his death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)). 


FINDINGS OF FACT

1.  The Veteran experienced deep vein thrombosis, chronic venous insufficiency, and recurrent ulceration of the left lower extremity due to protein C and S deficiencies and a Factor V Leiden mutation.

2.  The Veteran did not receive an anthrax vaccination during active duty service.
 
3.  The Veteran's protein C and S deficiencies and a Factor V Leiden mutation are congenital diseases. 

4.  A hypercoagulation disorder clearly and unmistakably existed prior to the Veteran's active duty service and was not aggravated during such service; and it did not manifest during service. 

5.  The Veteran did not meet the diagnostic criteria for PTSD during his lifetime.
 
6.  Neither opioid/cannabis dependence, nor a personality disorder, are disabilities for which service connection may be granted.  

7.  The competent and credible evidence does not show that it is at least as likely as not that the Veteran's opioid/cannabis dependence was acquired secondary to, or is a symptom of, a service-connected disability.

8.  During the pendency of the appeal, service connection was in effect for urticaria, rated at 0 percent; left patellofemoral pain syndrome, rated at 10 percent; right patellofemoral pain syndrome, rated at 10 percent; a left ankle disability, rated at 10 percent; a right ankle disability, rated at 10 percent; and bilateral pes cavus with mild degenerative disease rated at 10 percent.  His combined disability rating was 50 percent.   

9.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercoagulation disorder have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).
 
2. The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), disorder have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304(f) (2014).

3.  Criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims file.  The Veteran testified at hearings before DROS and no outstanding requests for a Board hearing remain.  The Veteran's claim was remanded in order to obtain the Veteran's workman's compensation records and any additional VA treatment records and to obtain medical opinions with regard to the psychiatric disorder claim and the claim for a TDIU.  The Board notes that the United States Department of Labor, in correspondence dated in February 2014, indicated that no records were available with regard to the Veteran's workman's compensation claim.  Additional VA and private treatment records were associated with the claims file and additional VA examinations were obtained.  Therefore, the directed development was accomplished and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the VA examinations and opinions of record that were provided are fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the medical opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran, the appellant, and the appellant's representative have not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Hypercoagulation Disorder

The Veteran submitted a claim for blood clots in October 2003, contending that service connection was warranted for a hypercoagulation disorder with manifestations that included blood clots as it was incurred due to an experimental anthrax vaccine that was administered during active duty service.  In the alternative, the Veteran contended that the hypercoagulation disorder was incurred secondary to his service-connected urticaria, i.e., skin lesions.  

During the June 2005 hearing, he testified that he was given an anthrax vaccination in June 1991 during boot camp in anticipation of deployment to the Persian Gulf.  The Veteran testified that following the vaccination, he immediately experienced swelling of his arm and a rash.  Several years later, he experienced a blood clot in his left leg and currently experiences deep vein thrombosis (DVT), which he attributed to the effects of the anthrax vaccination. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds that the record establishes the first element of service connection-a current disability.  In January 1995, the Veteran was admitted to a private hospital with complaints of left lower extremity pain for eight days following a work-related injury.  While working as an electrician, he had been electrocuted and fallen off a ladder injuring his left ankle.  Testing established the presence of DVT in the left lower extremity and groin.  The treating physician noted that it was unlikely a blood clot would propagate from the ankle to the pelvis without an underlying hypercoagulable syndrome.  The doctor determined that the most likely cause of such a syndrome was an inherited disorder.  Following the discovery in January 1995, the Veteran underwent regular treatment for DVT, blood clots, and recurrent ulceration of the left lower extremity.  In May 1997, he was found to be protein C and S deficient, and he was diagnosed with a Factor V Leiden mutation and acquired May-Turner syndrome in February 2004. 

The medical evidence also establishes that the Veteran's DVT, chronic venous insufficiency, and recurrent ulceration of the left lower extremity were due to the underlying congenital disorders identified above.  VA examiners in September 2004 and November 2004 found that the Veteran's protein deficiencies and Factor V Leiden mutation had resulted in thrombosis of the left lower extremity following the January 1995 injury.  Similarly, the Veteran's private physician opined in a May 2009 report (completed in conjunction with the Veteran's worker's compensation claim) that the Veteran's January 1995 lower extremity injury and pre-existing hypercoagulable state were the cause of his blood clots.  A VA expert in hematology/oncology also opined in July 2011 that the Veteran's genetic disorders caused inherited thrombophilia.  Thus, the record establishes the presence of a current disability in the form of a hereditary hypercoagulation disorder that resulted in chronic DVT and accompanying complications. 

The Board must next determine whether there is evidence of in-service incurrence or aggravation of the claimed disability.  The Veteran has alleged that his blood clots are the result of an experimental anthrax vaccination that was issued during service in June 1991.  Service records are negative for evidence of an anthrax vaccination, and the July 2011 VA expert also found that there was no evidence the Veteran was administered an anthrax vaccination during service.  The VA expert provided a list of vaccinations received by the Veteran and documented during service, but noted that anthrax was not listed among them.  The Veteran has submitted copies of internet articles and book excerpts describing how many records of Gulf War era anthrax vaccinations are missing, but the Board does not find this evidence persuasive given its lack of specificity to the Veteran's claim and the absence of any objective evidence that the Veteran was actually vaccinated against anthrax.  The Veteran testified that he received an anthrax vaccine during boot camp in June 1991, but the Board notes that he also testified during the June 2005 hearing that he experiences memory loss.  While the Veteran may have received shots during service, the Board finds that the service treatment records provide a more precise accounting of what type of shots he actually received.  The Board therefore concludes that the record does not establish the Veteran received an anthrax vaccination during active duty service. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) ("Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established."); see also Holton v. Shinseki, 557 F.3rd 1362, 1366 (Fed. Cir. 2009) (noting that to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  

Here, the Veteran alleged that his hypercoagulation disorder was caused by the administration of shots in service, but there was no allegation that the condition actually manifested in service, and the evidence of record actually shows that it was first diagnosed several years after service, and following an on the job injury.  As noted above, service treatment records are entirely negative for evidence of a hypercoagulation disorder to include DVT, blood clots, or any other blood abnormalities.  The April 1992 Medical Board report that approved the Veteran's administrative separation only noted the presence of flat feet without any findings related to a blood disorder.  There were also no blood abnormalities noted on a May 1992 physical examination completed just prior to the Veteran's discharge.  In fact, there is no evidence of manifestations of a hypercoagulation disorder until January 1995, three years after separation from service, when the Veteran was treated for a blood clot in his left lower extremity following a work-related injury.  The July 2011 VA expert also concluded that the Veteran's disorder was not worsened during service. 

The Board has considered the Veteran's statements that his disability was aggravated by active duty, but notes that these statements have all been in the context of relating his hypercoagulation disorder to an experimental vaccination.  The Veteran has never alleged that he experienced symptoms of hypercoagulation prior to January 1995.  He testified in June 2005 that he experienced a skin rash and fatigue during service following the claimed vaccination, but has never claimed to experience blood clots or symptoms of DVT during service or in the years before his work-related accident.  As discussed above, the Board has concluded that the Veteran did not receive an anthrax vaccination during service that could have served to aggravate his disability.  Thus, there is no competent evidence that the Veteran's hypercoagulation disorder manifested during service. 

As noted, the presumption of soundness only applies when a disorder manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton v. Shinseki, 557 F.3rd 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2010) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."); see also Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) (presumption of soundness involves question of preexistence of "medical problems that arose during service"); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004) (disability compensation requires "'personal injury suffered or disease contracted in line of duty'" (quoting 38 U.S.C. § 1110 )).

Without a showing of an in-service manifestation, the presumption of soundness is not applicable.

Nevertheless, a determination must still be made as to whether a disability which first manifested after service can otherwise be linked to military service.  

Here, the evidence shows that the Veteran's hypercoagulation disorder was found by the competent evidence to be a congenital disease that clearly and unmistakably pre-existed active duty service.  The competent evidence is also against a finding that it was aggravated by service, as once again there is no showing that the Veteran's congenital condition manifested during service. 

As a final matter, the Board finds that service connection is not warranted for the Veteran's hypercoagulation disorder under any other theory of entitlement.  To the extent that the Veteran alleged that his blood clots were part of an undiagnosed illness, he did not serve in the Southwest Theater of Operations.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.  The Board also finds that service connection is not warranted for the claimed disability on a secondary basis.  Service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the medical evidence clearly establishes that the Veteran's claimed disability is a hereditary disorder and there is no evidence it was aggravated by his service-connected disabilities.  Neither, the Veteran, nor the appellant, has submitted any evidence in support of service connection on a secondary basis and the July 2011 VA hematologist and oncologist specifically found that the Veteran's hypercoagulation disorder was not worsened by his service-connected disabilities. 

As the claimed disability was not incurred or aggravated during active military service, service connection is not warranted and the claim is denied.

III.  Psychiatric Disorder

The Veteran submitted a claim of entitlement to service connection for PTSD in September 2009.  The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it was incurred due to events during service.  In an April 2010 PTSD questionnaire, the Veteran reported stressors that allegedly occurred during service that included the administration of an experimental anthrax vaccine and an instance of anaphylactic shock incurred as a result of an allergy to cold medicine.  The Veteran also testified in August 2010 that he developed chronic depression and anxiety due to pain associated with his physical disabilities. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

With respect to the Veteran's claim that he had PTSD due to in-service stressors, the evidence does not establish a diagnosis of PTSD during his lifetime.  None of his private or VA clinical records show treatment for PTSD, and a psychologist at the Minneapolis VAMC who examined the Veteran in December 2008 specifically found that he did not meet the criteria for a diagnosis of PTSD.  The Veteran was also provided a VA psychiatric examination in July 2010 and the examiner similarly determined that the Veteran did not meet the criteria for PTSD.  Additionally, the most recent VA examiner in May 2014 found that the Veteran did not have a diagnosis of PTSD.  The Veteran testified in August 2010 that he had PTSD due to in-service stressors and pain associated with his physical disabilities, but the Board finds that he is not competent to diagnose the specific psychiatric condition of PTSD as such is considered to be a medically complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was competent to report his current symptoms such as anxiety and depression, but not to diagnosis an acquired psychiatric disability, in light of the complexity involved in diagnosing specific psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In any event, the Veteran's lay opinion is clearly outweighed by the medical evidence of record which establishes he does not meet the criteria for a valid diagnosis of PTSD. 

The Veteran also contends that he incurred other acquired psychiatric disorders due to service.  Service treatment records are negative for evidence of a psychiatric condition or psychiatric treatment during service and a May 1992 physical examination (one month prior to discharge) found the Veteran to be psychiatrically normal.  The earliest objective evidence of psychiatric symptoms dates from March 2003, more than 10 years after the Veteran's separation from service, when his private physician diagnosed a psychotic disorder versus a delusional disorder.  The Veteran did not report a continuity of psychiatric symptoms following service, and the absence of any clinical evidence both during and for years after service weighs against a finding that an acquired psychiatric disorder was present for the many years between service and the Veteran's more recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board notes that while the Veteran has undergone private treatment for multiple psychiatric conditions including bipolar disorder, a nonspecified mood disorder, a psychotic disorder, and a delusional disorder, these conditions were diagnosed and treated several years before the current claim for service connection was received in September 2009.  In order to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The Veteran underwent private treatment for the above psychiatric conditions from March 2003 to January 2004, several years before his claim was received.  There is no documented treatment after January 2004 and while the Veteran in August 2010 testified that he experienced anxiety and depression, a VA examination performed one month earlier did not diagnose any acquired psychiatric conditions other than substance dependence and a personality disorder. 
Thus, the findings of acquired psychiatric disorders during the period between March 2003 and January 2004 cannot establish the presence of a current disability for the purposes of the claim before the Board. 

The record does establish the presence of some current psychiatric conditions; however, service connection is not possible for these disorders.  Upon VA examination in July 2010 the Veteran was diagnosed with opioid dependence with physiological dependence and a personality disorder with antisocial features.  Similar diagnoses of opioid and cannabis dependence and a personality disorder were made during a December 2008 psychiatric examination at a VA medical center (VAMC).  Although opioid and cannabis dependence meet the service connection requirement for a current disability, the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388 , 1388-351, also prohibits, effective for claims filed after October 31, 1990, the payment of compensation for disability that is the result of a veteran's own drug abuse.  See 38 U.S.C.A. § 1110.  Thus, to the extent that the competent evidence establishes a current diagnosis of opioid and cannabis dependence, service connection is not permitted under the law.

Notwithstanding the aforementioned, service connection for a drug abuse disorder is possible if the abuse of drugs was acquired secondary to, or is a symptom of, a service-connected disability.  See Allen, 237 F.3d at 1377, 1381.  However, "Veterans can only recover if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder...such compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, or the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

In this regard, the May 2014 examiner found that the Veteran's extensive use of narcotics could not  be attributed to the pain associated with his service connected medical conditions.  The examiner's rationale was that review of the Veteran's medical records revealed that his pain syndrome was due to many more factors than his service disabilities.  The examiner noted that a review of the Veteran's medical records reflected that he had been diagnosed with opiate dependence based on his history of prescription-seeking behavior and near-obsessive focus on needing narcotics to cope.  The examiner also indicated that the Veteran's records were replete with his belief that most if not all of his physical symptoms were due to the anthrax vaccine.  However, there is no evidence to support that claim.  The examiner indicated that the Veteran's interactions with staff at VA had a distinct paranoid flavor as the Veteran accused the staff of falsifying records and intentionally trying to harm him among other things.  The examiner concluded that this suggested paranoid personality traits.  Consequently, the Board finds that there is not clear medical evidence establishing that the Veteran's drug abuse disability was caused by any of his service connected disabilities, to include urticaria, bilateral pes planus, a bilateral ankle disability, or a bilateral knee disability.   

Regarding the Veteran's diagnosed personality disorder, personality disorders are also not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection can be granted for personality disorders when there is evidence of additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the record is completely negative for any other current mental disorders other than opioid and cannabis dependence, and as discussed above, service connection is not permitted for these disabilities under the law.  The May 2014 examiner noted that the Veteran's demeanor, reactions, and behaviors were consistent with very maladaptive personality factors.  He noted that personality disorders are not caused by physical or medical issues but rather stem from a combination of genetic and environmental factors during one's youth.  Therefore, service connection for a personality disorder is also not appropriate as there is no evidence of an additional disability superimposed upon the personality disorder. 

Accordingly, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, opioid and cannabis dependence, and a personality disorder and the claim must be denied.  .

IV.  TDIU

By way of history, the Veteran originally submitted a statement dated in December 2003 alleging that he was unable to work secondary to various medical conditions for which he was claiming service connection, including hypercoagulation disorder and a psychiatric disorder.  His claim for a TDIU was denied in a December 2004 rating decision.  He submitted a notice of disagreement with the denial.  In January 2008 and October 2008, the Board remanded the claim for a TDIU for issuance of a statement of the case (SOC).  In November 2008, an SOC was issued with regard to this issue.  However, the Veteran did not submit a timely substantive appeal.  Thereafter, in December 2009, the Veteran submitted the current claim for a TDIU.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.   Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the pendency of the appeal, service connection was in effect for urticaria, rated at 0 percent; left patellofemoral pain syndrome, rated at 10 percent; right patellofemoral pain syndrome, rated at 10 percent; a left ankle disability, rated at 10 percent; a right ankle disability, rated at 10 percent; and bilateral pes cavus with mild degenerative disease rated at 10 percent.  His combined disability rating was 50 percent.   See 38 C.F.R. § 4.25.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met at any time during the pendency of the appeal.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b). 

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. §4.16(b) , for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2."). 

The record shows that the Veteran completed one year of college and training in electrical wiring.  He last worked as a tow company manager (the company was not specified) and stopped working in July 2001.  The dates of his employment were not provided.  See VA From 21-8940, dated April 2010.  He indicated on the form that he was incapable of work due to blood clots in both legs and joint pain and fatigue. 

Records from the Social Security Administration (SSA) reflect that the Veteran was granted disability benefits for a primary diagnosis of chronic venous insufficiency and a secondary diagnosis of functional psychotic disorders effective July 25, 2003.  The Veteran is not service connected either for venous insufficiency or for any psychiatric disorder.    

The Veteran did not offer testimony on this issue when he testified before DROs in June 2005 and August 2010.  

In March 2010, the Veteran underwent a VA foot and ankle examination.  He was assessed with traumatic injuries to the right and left ankle with degenerative changes and bilateral pes cavus at that time.  The examiner who performed the March 2010 VA examination offered an addendum opinion with regard to the Veteran's employability in July 2010.  The examiner found that the Veteran was not capable of performing any type of heavy lifting because of his feet and knees.  The examiner found that the Veteran could do light labor but he was not able to climb stairs.  Finally, the examiner noted that the Veteran could do sedentary labor.  The examiner found that the Veteran's abstract thought and analytical ability appeared normal.  He was noted to have a mild tremor in the left hand and some mild short-term memory loss.  His medications were noted to not give him any problems with his vocational ability.  The examiner indicated that the Veteran's main problems were due to nonservice connected disabilities.  The examiner stated that when considering only the Veteran's service-connected knees, ankles, and feet, the Veteran was capable of sedentary work.  The examiner noted that the Veteran would have to be allowed to walk around due to difficulties with his feet and knees.  He indicated that the Veteran could use a telephone and type and might benefit from a part-time schedule gradually increasing to a full-time schedule.  

At a February 2013 VA general medical examination, following examination of the Veteran and review of the claims file and Veteran's contentions, the examiner concluded that individual employability was less likely as not caused by or as a result of service connected disabilities.  Specifically, the examiner found that the Veteran's bilateral patellofemoral pain syndrome caused limitation on standing and limited heavy or moderate labor but did not objectively limit light or sedentary labor.  The examiner noted that the Veteran was able to seek and maintain substantially gainful employment in the light or sedentary labor force due to service-connected bilateral patellofemoral pain syndrome.  The examiner found that urticaria was resolved at the time of the examination and there was no evidence of any recent treatment for urticaria.  Consequently, there were no limitations on gainful employment due to service connected urticaria.  The examiner indicated that the Veteran's bilateral ankle disability resulted in subjective complaints of pain with standing mostly in the right ankle which limited standing to approximately sixty minutes or less.  The Veteran's employment was limited to light work with frequent hourly breaks, but with no limitations on sedentary work.  The Veteran's bilateral pes planus did not limit gainful employment.  The examiner noted that the Veteran's complaints were related to his ankle disabilities and there was no gait or station impairment due to pes planus.  The examiner indicated that there was no ongoing treatment for or complications due to pes planus.  The examiner concluded that the Veteran was able to seek and maintain substantial gainful employment without restriction secondary to pes planus.  

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, precluded him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.

The Board wishes to make clear is that there is not any disagreement that the Veteran's service connected bilateral knee, ankle, and foot disabilities impaired the Veteran's functioning to some degree.  It is for that reason that service connection was established and compensable ratings were assigned.  However, these conditions were simply not of the severity, either singly or together, to render the Veteran unable to work. 

The Board has also considered the Veteran's statements.  From his claim for TDIU, the Veteran believed that he was unable to obtain or maintain substantially gainful employment on account of blood clots in both legs, joint pain, and fatigue.  The most recent VA examiner in 2013 considered the Veteran's complaints of joint pain and found that none of the Veteran's service connected disabilities precluded substantially gainful employment.  

In sum, the Board is of the opinion that none of the Veteran's service-connected disabilities preclude him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.  The Veteran's service connected knee and ankle disabilities were not shown to preclude sedentary work; likewise, the Veteran's bilateral pes planus and urticaria were found to have no impact on the Veteran's employment, given his past types of employment.

To the extent the Veteran stopped working on account of Social Security Administration (SSA) disability, the fact remains that SSA disability was awarded as a result of the Veteran's non-service connected chronic venous insufficiency and functional psychotic disorders.  

For this reason, the evidence of record is against the Veteran's claim, and a TDIU is denied.




ORDER

Service connection for a hypercoagulation disorder with manifestation to include blood clots is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and opiate dependence, to include as secondary to his service-connected disabilities is denied. 

A TDIU is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


